DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 8, 2021 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1, 3-4, 6, 12-14 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Singi et al. (US PGPUB 2018/0260314) in view of Ganti et al. (US PGPUB 2015/0121343; hereinafter “Ganti”) and in view of Lawton et al. (US PGPUB 2011/0320954; hereinafter “Lawton”).
Claim 1: (Currently Amended)
Singi teaches a computer-implemented method comprising: 
monitoring, during a test instance, user interaction events; and detecting, based on the monitoring; a user interaction ([0046] “During the real-time suggestions process 310, the coverage analyzer and reward engine 153 may monitor testing of an application 311. The testing process may be executed according to one or more test cases 325 that are generated for testing application features of the application 311.” [0047] “The application tree 400 includes twenty (20) distinct application nodes (i.e., process steps within the application), where each application node in the application tree 400 represents a distinct process step available in the application 311. For example, a first node 1 is representative of an application login step available to a user of the application 311,” wherein the “first test object” is taught below in further detail by the Singi reference.); and
retrieving interactive test cases ([0049] “the smart advisory tool 150 may generate portions of the tester attribute data that calculates a tester's strengths and weaknesses when testing different application features, as well as a tester's effectiveness and efficiencies.” [0050] “Based on the received data and information, the coverage analyzer and reward engine 153 may generate real-time suggestions 314 

With further regard to Claim 1, Singi does not teach the following, however, Ganti teaches:
wherein the user interaction events are for a first test object of a user interface ([0025] “During the build process, test cases 110 will be compiled by compiler component 117 into assemblies that can be run to perform the respective tests. Cross reference data generator 122 illustratively parses the test assemblies and all of the objects that the given test case references, along with the test case information.” [0038] “IDE 102 then illustratively receives developer inputs from developer 104 indicating that the developer wishes to execute various tests and debug them. Receiving those inputs and executing and debugging the test cases is indicated by block 226 in FIG. 3.”);
querying, from a test instance repository, one or more test object identifier for the first test object ([0019] “customization component 114 illustratively stores the test cases 110 authored by developer 104 in data store 118,” wherein Data Store 118 is the “test instance repository” [0021] “developer 104 illustratively provides an identifier 130 that identifies either an object or a collection of objects that have been customized by developer 104 through a test search user interface display 132 that is generated by test adapter 124.”); 
based on the identifying the set of test object identifiers and from the test instance repository, the set of interactive test cases ([0021] “Test adapter 124 interacts with a test cross reference application programming interface (test cross reference API) 134 that is exposed by the system that controls test cross reference data store 128.” [0022] “API 134 illustratively invokes search functionality that searches test cross reference data store to identify the test cases that are impacted by any changes to the object or collection of objects identified by identifier 130, and returns those as impacted test cases 136.”); 
determining one or more interactive test cases of the retrieved set of interactive test cases for a functional test of the first test object; and executing a functional test on the first test object using the one or more interactive test cases ([0022] “the information is serialized and provided to test adapter 124 where it is deserialized and displayed as an impacted test case list 138 on test search user interface display 132. In one embodiment, test adapter 124 also displays run and debug functionality 140 so developer 104 can run one or more of the impacted test cases in list 138 and debug them, directly from within the test search user interface display 132.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as disclosed by Singi with the querying, retrieving and executing of test cases as taught by Ganti such that “developer 104 can easily identify only tests impacted by the development, and run and debug only those test cases” (Ganti [0046]).


wherein the one or more test object identifier is an XPath of the first test object ([0016] “The feed correlation identifiers may include, for example, an XML path language (XPath) directive associated with each content element of a feed that is related to at least a portion of another feed.”);
identifying, based on the querying, a set of test object identifiers of the one or more test object identifier that are assigned to a set of interactive test cases and that identify the first test object ([0065] “As can be seen from the pseudo code example of the dynamic query, the dynamic query identifies Test Plan A via the ‘usedBy’ feed correlation identifier at the end of the dynamic query. This instructs the respective feed server to parse the identified feed, in this case the ‘testcases’ feed, for any feed content elements identified within the testcases feed.” [0066] “In response to receipt of the dynamic query, the respective feed server interprets the xPath from the request, parses the testcases feed for individual related content elements.”); and
retrieving, based on the identifying the set of test object identifiers and using the XPath of the test object from the test instance repository, the set of interactive test cases ([0066] “In response to receipt of the dynamic query … returns a feed of test cases that are used by (e.g., related to) Test Plan A. In this example there is only one such test case. However, it is understood that multiple elements may be related and returned.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as disclosed 

Claim 3: 
Singi in view of Ganti and Lawton teaches the method of claim 1, and Ganti further teaches:
maintaining associations of the first test object with the one or more interactive test cases ([0025] “Cross reference data generator 122 illustratively parses the test assemblies and all of the objects that the given test case references, along with the test case information. Parsing the assemblies to identify all objects referenced by the test cases” [0026] “The cross reference data can be a cross reference data file which acts as a mapping 126 between objects and test cases that refer to those objects”).

Claim 4:
Singi in view of Ganti and Lawton teaches the method of claim 3, and Ganti teaches wherein the maintaining further comprises: 
updating an association of the first test object with an interactive test case ([0035] “Test adapter 124, after receiving the input from developer 104 indicating that developer 104 wishes to identify relevant tests, first determines whether the object identified by developer 104 has been added as a new object. This is indicated by block 206 in FIG. 3. If so … the model containing the new object should be rebuilt. Rebuilding the model 

Claim 6:
Singi in view of Ganti and Lawton teaches the method of claim 3, and Ganti further teaches: 
wherein two or more test objects are associated with a same interactive test case ([0025] “Cross reference data generator 122 illustratively parses the test assemblies and all of the objects that the given test case references, along with the test case information. Parsing the assemblies to identify all objects referenced by the test cases” [0026] “The cross reference data can be a cross reference data file which acts as a mapping 126 between objects and test cases that refer to those objects”).

Claim 12:
Singi in view of Ganti and Lawton teaches the method of claim 1, and Ganti further teaches:


Claim 13: (Currently Amended)
Singi teaches a system ([0006] “FIG. 2 shows an exemplary computer architecture of an application server running a smart advisory tool from the application testing developer system shown in FIG. 1.”) comprising: 
one or more processors (Fig. 2: Processor 141); 
a memory (Fig. 1: Memory 144) in communication with the processor, the memory containing program instructions that, when executed by the processor, are configured to cause the processor to perform a method ([0109] “the circuitry may store or access instructions for execution, or may implement its functionality in hardware alone. The instructions may be stored in a tangible storage medium that is other than a transitory signal, such as a flash memory, a Random Access Memory (RAM)…”), 
the method comprising: 
detecting a user interaction; and monitoring an effect of the user interaction ([0046] “During the real-time suggestions process 310, the coverage analyzer and reward engine 153 may monitor testing of an application 311. The testing process may be executed according to one or more test cases 325 that are generated for testing application features of the application 311.” [0047] “The application tree 400 includes twenty (20) distinct application nodes (i.e., process steps within the application), where each application node in the application tree 400 represents a distinct process step 
retrieving associated interactive test cases ([0049] “the smart advisory tool 150 may generate portions of the tester attribute data that calculates a tester's strengths and weaknesses when testing different application features, as well as a tester's effectiveness and efficiencies.” [0050] “Based on the received data and information, the coverage analyzer and reward engine 153 may generate real-time suggestions 314 describing suggested test cases for testing, and for assigning certain test cases to specific testers.” [0063] “the coverage analyzer and reward engine 153 may recommend a tester for testing a particular test case when a tester's historical test case execution trace data indicates the tester has executed similar test cases.”).

With further regard to Claim 13, Singi does not teach the following, however, Ganti teaches:
wherein the user interaction is for a first test object of a user interface ([0025] “During the build process, test cases 110 will be compiled by compiler component 117 into assemblies that can be run to perform the respective tests. Cross reference data generator 122 illustratively parses the test assemblies and all of the objects that the given test case references, along with the test case information.” [0038] “IDE 102 then illustratively receives developer inputs from developer 104 indicating that the developer wishes to execute various tests and debug them. Receiving those inputs and executing and debugging the test cases is indicated by block 226 in FIG. 3.”),

 querying one or more test object identifier for the first test object ([0021] “developer 104 illustratively provides an identifier 130 that identifies either an object or a collection of objects that have been customized by developer 104 through a test search user interface display 132 that is generated by test adapter 124.”); 
retrieving, based on the identifying the set of test object identifiers and from a plurality of test cases, the set of interactive test cases ([0021] “Test adapter 124 interacts with a test cross reference application programming interface (test cross reference API) 134 that is exposed by the system that controls test cross reference data store 128.” [0022] “API 134 illustratively invokes search functionality that searches test cross reference data store to identify the test cases that are impacted by any changes to the object or collection of objects identified by identifier 130, and returns those as impacted test cases 136.”); 
determining one or more interactive test cases of the retrieved set of interactive test cases for a functional test of the first test object; and executing a functional test on the first test object using the one or more interactive test cases ([0022] “the information is serialized and provided to test adapter 124 where it is deserialized and displayed as an impacted test case list 138 on test search user interface display 132. In one embodiment, test adapter 124 also displays run and debug functionality 140 so 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as disclosed by Singi with the querying, retrieving and executing of test cases as taught by Ganti such that “developer 104 can easily identify only tests impacted by the development, and run and debug only those test cases” (Ganti [0046]).

With further regard to Claim 13, Singi in view of Ganti does not teach the following, however, Lawton teaches:
wherein the one or more test object identifier is an XPath of the first test object ([0016] “The feed correlation identifiers may include, for example, an XML path language (XPath) directive associated with each content element of a feed that is related to at least a portion of another feed.”);
identifying, based on the querying, a set of test object identifiers of the one or more test object identifier that are assigned to a set of interactive test cases and that identify the first test object ([0065] “As can be seen from the pseudo code example of the dynamic query, the dynamic query identifies Test Plan A via the ‘usedBy’ feed correlation identifier at the end of the dynamic query. This instructs the respective feed server to parse the identified feed, in this case the ‘testcases’ feed, for any feed content elements identified within the testcases feed.” [0066] “In response to receipt of the dynamic query, the respective feed server interprets the xPath from the request, parses the testcases feed for individual related content elements.”); and
based on the identifying the set of test object identifiers and using the XPath of the test object and from a plurality of test cases, the set of interactive test cases ([0066] “In response to receipt of the dynamic query … returns a feed of test cases that are used by (e.g., related to) Test Plan A. In this example there is only one such test case. However, it is understood that multiple elements may be related and returned.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as disclosed by Singi in view of Ganti with the identifying operation as taught by Lawton as this “reduces bandwidth requirements by retrieving content from related web feeds in response to specific requests rather than retrieving related web feed content that may not be requested” (Lawton [0015]).

Claim 14: 
Singi in view of Ganti and Lawton teaches the system of claim 13, and Ganti further teaches:
wherein the set of computer program instructions is executed by the at least one or the one or more processors to further perform an action of: maintaining associations of the first test object with the one or more interactive test cases ([0051] “UIDI system 150 then maintains (as object data) the details of the UI elements determined in the user interfaces of the AUT [Application Under Test].” [0057] “FIG. 4B depicts portions of a mapping data specifying which of the test cases in a test suite are designed to test 

Claim 17: (Currently Amended)
Singi teaches a computer program product, 
the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computer to cause the computer to ([0109] “the circuitry may store or access instructions for execution, or may implement its functionality in hardware alone. The instructions may be stored in a tangible storage medium that is other than a transitory signal, such as a flash memory, a Random Access Memory (RAM)…”): 
detect a user interaction; and monitor an effect of the user interaction ([0046] “During the real-time suggestions process 310, the coverage analyzer and reward engine 153 may monitor testing of an application 311. The testing process may be executed according to one or more test cases 325 that are generated for testing application features of the application 311.” [0047] “The application tree 400 includes twenty (20) distinct application nodes (i.e., process steps within the application), where each application node in the application tree 400 represents a distinct process step available in the application 311. For example, a first node 1 is representative of an application login step available to a user of the application 311,” wherein the “first test object” is taught below in further detail by the Singi reference.); and
retrieving associated interactive test cases ([0049] “the smart advisory tool 150 may generate portions of the tester attribute data that calculates a tester's strengths and 

With further regard to Claim 17, Singi does not teach the following, however, Ganti teaches:
wherein the user interaction is for a first test object of a user interface ([0025] “During the build process, test cases 110 will be compiled by compiler component 117 into assemblies that can be run to perform the respective tests. Cross reference data generator 122 illustratively parses the test assemblies and all of the objects that the given test case references, along with the test case information.” [0038] “IDE 102 then illustratively receives developer inputs from developer 104 indicating that the developer wishes to execute various tests and debug them. Receiving those inputs and executing and debugging the test cases is indicated by block 226 in FIG. 3.”),
wherein the user input is an audio input and the detecting comprises detecting an utterance of a name of the first object by a user ([0051] “A Where the device generating the user interface displays includes speech recognition components, the user input mechanisms can illustratively be generated using voice commands.”);

retrieve, based on the identifying the set of test object identifiers and from a plurality of test cases, the set of interactive test cases ([0021] “Test adapter 124 interacts with a test cross reference application programming interface (test cross reference API) 134 that is exposed by the system that controls test cross reference data store 128.” [0022] “API 134 illustratively invokes search functionality that searches test cross reference data store to identify the test cases that are impacted by any changes to the object or collection of objects identified by identifier 130, and returns those as impacted test cases 136.”); 
determine one or more interactive test cases of the retrieved set of interactive test cases for a functional test of the first test object; and execute a functional test on the first test object using the one or more interactive test cases ([0022] “the information is serialized and provided to test adapter 124 where it is deserialized and displayed as an impacted test case list 138 on test search user interface display 132. In one embodiment, test adapter 124 also displays run and debug functionality 140 so developer 104 can run one or more of the impacted test cases in list 138 and debug them, directly from within the test search user interface display 132.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the computer program product as disclosed by Singi with the querying, retrieving and executing of test cases 

With further regard to Claim 17, Singi in view of Ganti does not teach the following, however, Lawton teaches:
wherein the one or more test object identifier is an XPath of the first test object ([0016] “The feed correlation identifiers may include, for example, an XML path language (XPath) directive associated with each content element of a feed that is related to at least a portion of another feed.”);
identify, based on the querying, a set of test object identifiers of the one or more test object identifier that are assigned to a set of interactive test cases and that identify the first test object ([0065] “As can be seen from the pseudo code example of the dynamic query, the dynamic query identifies Test Plan A via the ‘usedBy’ feed correlation identifier at the end of the dynamic query. This instructs the respective feed server to parse the identified feed, in this case the ‘testcases’ feed, for any feed content elements identified within the testcases feed.” [0066] “In response to receipt of the dynamic query, the respective feed server interprets the xPath from the request, parses the testcases feed for individual related content elements.”); and
retrieve, based on the identifying the set of test object identifiers and using the XPath of the test object and from a plurality of test cases, the set of interactive test cases ([0066] “In response to receipt of the dynamic query … returns a feed of test cases that are used by (e.g., related to) Test Plan A. In this example there is only one such test case. However, it is understood that multiple elements may be related and returned.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the computer program product as disclosed by Singi in view of Ganti with the identifying operation as taught by Lawton as this “reduces bandwidth requirements by retrieving content from related web feeds in response to specific requests rather than retrieving related web feed content that may not be requested” (Lawton [0015]).

Claim 18: 
Singi in view of Ganti and Lawton teaches the computer program product of claim 13, and Ganti further teaches:
wherein the program instructions further cause the computer to: maintain associations of the first test object with the one or more interactive test cases ([0051] “UIDI system 150 then maintains (as object data) the details of the UI elements determined in the user interfaces of the AUT [Application Under Test].” [0057] “FIG. 4B depicts portions of a mapping data specifying which of the test cases in a test suite are designed to test which of the UI elements of an application under test in one embodiment,” see Fig. 4B showing Table 450.).

Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Singi in view of Ganti and Lawton as applied to Claims 3 and 6 above, and further in view of Negi et al. (2018/0165179; hereinafter “Negi”).
Claim 5:
Singi in view of Ganti and Lawton teaches all the limitations of claim 3 as described above. Singi in view of Ganti and Lawton does not teach the following, however, Negi teaches:
wherein the one or more interactive test cases are further associated with the user interaction for the first test object ([0031] “test automation server 170 also 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as disclosed by Singi in view of Ganti and Lawton with the association of user interaction and test case as taught by Negi since this results in “the turn-around time for identifying and fixing defects related to the user interfaces of an application [being] reduced” (Negi [0018]).

Claim 7:
Singi in view of Ganti and Lawton teaches all the limitations of claim 6 as described above. Singi in view of Ganti and Lawton does not teach the following, however, Negi teaches:
wherein the two or more test objects associated with the same interactive test case are in different test instances ([0057] “FIG. 4B depicts portions of a mapping data specifying which of the test cases in a test suite are designed to test which of the UI elements of an application under test in one embodiment,” see Fig. 4B showing Table 450. [0068] “FIG. 6 illustrates the manner in which test cases in a test suite that have 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as disclosed by Singi in view of Ganti and Lawton with the test instances as taught by Negi since this results in “the turn-around time for identifying and fixing defects related to the user interfaces of an application [being] reduced” (Negi [0018]).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Singi in view of Ganti and Lawton as applied to Claim 1 above, and further in view of Hermeto et al. (US PGPUB 2016/0188445; hereinafter “Hermeto”).
Claim 8:
Singi in view of Ganti and Lawton teaches all the limitations of claim 1 as described above. Singi in view of Ganti and Lawton does not teach the following, however, Hermeto teaches:
wherein a user experience test for the first test object is performed ([0054] “The multi-step test 660 allows configuring a simulated load that includes a sequence of http operations, also known as a sequence of requests. For example, if the user experience metric of interest is the time to load images, a multistep test might be configured to retrieve a sequence of URL's to objects referenced within the web page with an image content type (files such as .jpg, .png, .gif, etc.).”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as disclosed .

Claims 9, 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Singi in view of Ganti and Lawton as applied to Claims 1, 13 and 17 above, and further in view of Kerr et al. (US Patent 4,772,206; hereinafter “Kerr”).
Claim 9:
Singi in view of Ganti and Lawton teaches all the limitations of claim 1 as described above. Singi in view of Ganti and Lawton does not teach the following, however, Kerr teaches:
wherein the user interaction for the first test object is a user's triggering of a shortcut which results in an automatic navigation to the first test object (Col. 3 Ln. 56: “A differences file 22 stores information obtained when previously stored data is compared to an interactive set of recently generated data. This information is most useful when the operator or the user performs a playback function in the retesting mode” Col. 25 Ln. 34: “By using SESSION and simply recording a series of commands, a macro can be created. This macro can be played back at any time,” wherein the “macro” is a “shortcut”.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as disclosed 

Claim 16:
Singi in view of Ganti and Lawton teaches all the limitations of claim 13 as described above. Singi in view of Ganti and Lawton does not teach the following, however, Kerr teaches:
wherein the user interaction is a user triggering a shortcut which results in an automatic navigation to the first test object (Col. 3 Ln. 56: “A differences file 22 stores information obtained when previously stored data is compared to an interactive set of recently generated data. This information is most useful when the operator or the user performs a playback function in the retesting mode” Col. 25 Ln. 34: “By using SESSION and simply recording a series of commands, a macro can be created. This macro can be played back at any time,” wherein the “macro” is a “shortcut”.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as disclosed by Singi in view of Ganti and Lawton with the shortcut as taught by Kerr for purposes of “reducing repetitive or difficult keystrokes” (Kerr Col. 25 Ln. 37).

Claim 20:
Singi in view of Ganti and Lawton teaches all the limitations of claim 17 as described above. Singi in view of Ganti and Lawton does not teach the following, however, Kerr teaches:

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the computer program product as disclosed by Singi in view of Ganti and Lawton with the shortcut as taught by Kerr for purposes of “reducing repetitive or difficult keystrokes” (Kerr Col. 25 Ln. 37).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Singi in view of Ganti, Lawton and Kerr as applied to Claim 9 above, and further in view of Greanias et al. (US Patent 5,157,384; hereinafter “Greanias”).
Claim 10:
Singi in view of Ganti, Lawton and Kerr teaches all the limitations of claim 9 as described above. Singi in view of Ganti, Lawton and Kerr does not teach the following, however, Greanias teaches:
wherein a series of user interactions for navigating to the first test object to perform a user interaction is recorded as the shortcut (Col. 9 Ln. 24: “A MACRO is a file which contains an arbitrarily long string of ‘events’ and/or utilities. An ‘event’ … is an input message which results from a user action such as a single keystroke, a mouse 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as disclosed by Singi in view of Ganti, Lawton and Kerr with the navigation shortcut as taught by Greanias as this results in “improvements in entering input data into digital computers” (Greanias Col. 1 Ln. 5).

Response to Arguments
Applicant's arguments, see Pages 6-9 of the Remarks filed January 8, 2021, with respect to the rejections under 35 U.S.C. 103 of Claims 1, 3-10, 12-14, 16-18 and 20 have been fully considered but are moot in view of new grounds of rejection. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOANNE GONZALES MACASIANO whose telephone number is (571)270-7749.  The examiner can normally be reached on Monday to Thursday, 10:30 AM to 6:00 PM Eastern Standard Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOANNE G MACASIANO/Examiner, Art Unit 2194